FLORIDA SUPREME COURT

                     NOTICE OF CORRECTION
                                                            DATE: April 29, 2021

CASE OF: ADVISORY OPINION TO THE ATTORNEY GENERAL RE:
         ADULT USE OF MARIJUANA

DOCKET NO.: SC19-2116                 OPINION FILED: April 22, 2021

                      ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTION HAS BEEN MADE IN THE ABOVE
OPINION:

On page 25, first full paragraph, line 4, “Shelvin-Carpenter Co.” is now “Shevlin-
Carpenter Co.”

SIGNED: OPINION CLERK